FILED
                             NOT FOR PUBLICATION                           MAY 19 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


YOLANDA PARRA-DIEGO,                             No. 12-73491

               Petitioner,                       Agency No. A078-166-442

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Yolanda Parra-Diego, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85

(9th Cir. 2006), and we deny the petition for review.

      Even if Parra-Diego timely filed her application for asylum, substantial

evidence supports the agency’s finding that she failed to establish past persecution.

See Gonzalez-Medina v. Holder, 641 F.3d 333, 338 (9th Cir. 2011) (persecution

must have occurred in the proposed country of removal). We reject Parra-Diego’s

contention that Gonzalez-Medina was wrongly decided. Substantial evidence also

supports the agency’s finding that Parra-Diego did not demonstrate a well-founded

future fear on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007,

1015-16 (9th Cir. 2010) (the desire to be free from criminal harassment and

violence is not a nexus to a protected ground); Nagoulko v. INS, 333 F.3d 1012,

1018 (9th Cir. 2003) (future harm was speculative); cf. Canales-Vargas v.

Gonzales, 441 F.3d 739, 745 (9th Cir. 2006) (escalating threats gave the petitioner

a well-founded fear of future persecution). Thus, Parra-Diego’s asylum claim fails.

      Because Parra-Diego failed to meet the lower burden of proof for asylum, it

follows that she has not met the higher standard for withholding of removal. See

Zehatye, 453 F.3d at 1190.

      PETITION FOR REVIEW DENIED.




                                          2                                    12-73491